Jfourtl) Court of
                                       gntonto,

                                     August 16, 2013


                                   No.04-ll-00677-CV


                  SMOOTH SOLUTIONS LIMITED PARTNERSHIP,
                                         Appellant


                                             v.




                                   LIGHT AGE, INC.,
                                         Appellee


                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-CI-13168
                   Honorable David A. Berchelmann, Jr., Judge Presiding


                                      ORDER


      The Appellee's   Motion for Extension of Time to        File   Motion   for Rehearing is
GRANTED.



                                                                          U/ttdA
                                                  Marialyo BarnAfd, Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2013.




                                                  Keit
                                                  Clerk of Court